Exhibit 10.1

March 17, 2009

Cheryl H. Croxton, Vice President

Fannie Mae

1835 Market St., Suite 2300

Phila, PA 19103

RE: Bank United, FSB’s Voluntary Termination of Mortgage Selling and Servicing
Contract with Fannie Mae

Dear Ms. Croxton:

By this letter BankUnited, FSB (the “Bank”) voluntarily terminates the Mortgage
Selling and Servicing Contract (the “Contract”) between Fannie Mae and the Bank,
and the Bank hereby:

 

1. Represents that the Bank is not currently under any insolvency or
receivership proceedings and is authorized to enter into this agreement.

 

2. Acknowledges and agrees that Fannie Mae had valid and sufficient cause to
terminate the Contract with cause as of March 12, 2009.

 

3. Pursuant to Sections IX A and IX B of the Contract, the Bank hereby gives
notice to Fannie Mae that it is terminating, effective immediately, any and all
rights to sell to or service loans for Fannie Mae and all rights to any income
or funds derived under the Contract, including without limitation, any
termination fee, if applicable, and any rights to proceeds of a sale of
servicing rights. Fannie Mae accepts this notice and agrees that such
termination shall be effective immediately, notwithstanding any other language
in the Contract to the contrary. Fannie Mae shall have no obligation at any time
to rescind the termination or to reactivate the Bank as a seller and/or servicer
of Fannie Mae loans. The Bank further acknowledges and agrees that Fannie Mae
has no obligation to purchase any additional loans from the Bank.

 

4. Acknowledges and agrees that Fannie Mae now holds all legal right, title, and
interest relating to the Fannie Mae servicing portfolio, including, without
limitation, the right to any proceeds derived from a sale of the servicing of
the Fannie Mae servicing portfolio.

 

5.

Acknowledges and agrees that the termination does not relieve the Bank of any of
its obligations and responsibilities to Fannie Mae that existed prior to this
termination, which obligations and responsibilities survive this termination, as
provided in Section



--------------------------------------------------------------------------------

 

X of the Contract. Such continuing obligations include, without limitation, the
Bank’s recourse obligations and the Bank’s obligation to repurchase and/or make
Fannie Mae whole with respect to mortgage loans that have been sold and serviced
in breach of selling or servicing representations and warranties, whether
currently known or determined at some time in the future to be in breach of the
representations and warranties.

 

6. This termination also terminates any Mornet, Mornet Plus, DU and DO
contracts, and any other Fannie Mae technology applications you may have.

 

7. At your request, we will promptly turnover all funds, files, and records
relating to the servicing portfolio and reasonably cooperate in the transfer of
servicing to any other Fannie Mae servicer. The transfer of servicing will occur
on Wednesday, April 1, 2009.

 

Sincerely, By:  

/s/ Humberto L. Lopez

Name/Tile:   Humberto L. Lopez, Chief Financial Officer Date:   March 17, 2009

Fannie Mae hereby accepts the Bank’s voluntary termination on the terms as set
forth above:

Fannie Mae

 

By:  

/s/ Cheryl Croxton

  Cheryl Croxton, Vice President